UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Alphonso Loya—Medina, )
)
Plaintiff, )
) Case: 1:15-cv-OOO63
v. ) Assigned To : Unassigned
) Assign. Date : 1/15/2015
David M. Gaoutte, et al., ) Description: Pro Se Gen. Civil
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668—71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

 

Plaintiff is a prisoner at the Federal Correctional Center in Oakdale, Louisiana. He
purports to sue former Acting United States Attorney for the District of Colorado David M.
Gaoutte, Assistant United States Attorney Susan K. Knox in Denver, Colorado, and United
States Attorney for the District of Colorado John F. Walsh. See Compl. at 4. The complaint
consists of vague accusations about “[m]alfeasance of [o]fﬁce” and the use and acceptance of
false documents. Id. at 5. Plaintiff seeks declaratory relief and an unspeciﬁed amount of
monetary damages. 1d.

Plaintiff has not stated any facts connecting each named defendant to the alleged
wrongdoing and, thus, has failed to provide adequate notice of a claim. See, e. g., Iqbal, 556 US.
at 676 (“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must
plead that each Govemment-ofﬁcial defendant, through the ofﬁcial's own individual actions, has
violated the Constitution”) (discussing Bivens v. Six Unknown Named Agents of F ed. Bureau of
Narcotics, 403 US. 388 (1971)). To the extent that plaintiff is challenging a judgment of
conviction, "it is well—settled that a [person] seeking relief from his conviction or sentence may
not bring [actions for injunctive and declaratory relief].” Williams v. Hill, 74 F.3d 1339, 1340
(DC. Cir. 1996) (per curiam) (citations omitted). Rather, such relief must be pursued under 28
U.S.C. § 2254 (state court judgments) or 28 U.S.C. § 2255 (federal court judgments) in an

appropriate court designated by § 2255 or 28 U.S.C. § 2241(d). Hence, this case will be

dismissed.

 

/ United States District udge
Date: January 3 ,2015